NO. 12-19-00302-CV

                          IN THE COURT OF APPEALS

               TWELFTH COURT OF APPEALS DISTRICT

                                      TYLER, TEXAS

 UPS GROUND FREIGHT, INC. AND                      §       APPEAL FROM THE 4TH
 PHILLIP VILLARREAL,
 APPELLANTS

 V.                                                §       JUDICIAL DISTRICT COURT

 CAMERONN MORRISON,
 APPELLEE                                          §       RUSK COUNTY, TEXAS

                                   MEMORANDUM OPINION
       In this interlocutory appeal, UPS Ground Freight, Inc. and Phillip Villareal complain of the
trial court’s denial of their motion to transfer venue of claims brought against them by Cameronn
Morrison. In their sole issue, Appellants contend Appellee failed to comply with the applicable
venue statutes. We affirm.


                                           BACKGROUND
       This case arises out of a multiple-car accident that occurred in Collin County, Texas.
Stephanie Riddle, who was injured in the accident, was the first to file suit, which she filed in Rusk
County. She named as defendants UPS Ground Freight, Inc., its employee, Phillip Villareal, and
Jacintha Nicole McElduff, individually and as independent administrator of the Estate of Nathan
Dean Clark, who was killed in the accident. Appellants moved to transfer venue to Collin County.
Julian Clark, the decedent’s father, intervened in the suit, naming Appellants as defendants.
McElduff, individually and as independent administrator of the Estate of Nathan Dean Clark, filed
cross claims against Appellants.
       The trial court denied Appellants’ motion to transfer venue regarding Riddle’s claims.
Appellants then filed a motion to transfer venue as to Clark’s and McElduff’s claims. The trial
court also denied this motion. Micah Trotter, who was involved in the accident, and her husband,
Sean Trotter, intervened, naming as defendants Appellants and McElduff, individually and as
independent administrator of the Estate of Nathan Dean Clark. Appellants moved to transfer the
Trotters’ claims in intervention to Collin County. Cameronn Morrison, who was also involved in
the accident, filed suit against Appellants in Collin County and filed his plea in intervention in
Rusk County naming as defendants Appellants and McElduff, individually and as independent
administrator of the Estate of Nathan Dean Clark.
         The trial court denied Appellants’ motion to transfer venue of the Trotters’ claims. 1
Appellants then filed a motion to transfer Appellee’s claims in intervention. That motion was
denied. Appellants filed a notice of accelerated interlocutory appeal pursuant to civil practice and
remedies code Section 15.003(b) 2 appealing only the order denying their motion to transfer venue
of the claims of Appellee.


                                                       VENUE
         In their sole issue, Appellants contend the trial court erred in denying their motion to
transfer venue because Appellee failed to establish proper venue in Rusk County under the estate
administration venue provision of civil practice and remedies code Section 15.031 or the cross-
claim provision of Section 15.062 as argued in the trial court. Further, they argue that Appellee
failed to establish, independently of every other plaintiff, that proper venue is in Rusk County or
establish the four statutory requirements in subsections (a)(1)-(4) of Section 15.003 of the civil
practice and remedies code.
Applicable Law
         A plaintiff chooses venue by deciding where to file a lawsuit. In re Team Rocket, L.P.,
256 S.W.3d 257, 259 (Tex. 2008) (orig. proceeding). Once the plaintiff’s choice of venue is
challenged, the plaintiff has the burden to present prima facie proof that venue is maintainable in
the county of suit. TEX. R. CIV. P. 87(2), (3)(a). When ruling on a motion to transfer venue, the
trial court must assume the pleadings are true unless specifically denied by the adverse party. Id.


          1
            Appellants appealed the order denying their motion to transfer the Trotters’ claims, and this court affirmed
the trial court’s order. See UPS Ground Freight, Inc. v. Trotter, No. 12-19-00135-CV (Tex. App.−Tyler Nov. 27,
2019, no pet. h.).
         2
             TEX. CIV. PRAC. & REM. CODE ANN. § 15.003(b) (West 2017).


                                                           2
87(3)(a). The court must decide based on the pleadings and affidavits submitted by the parties.
Id. If the plaintiff proves venue facts that support venue, the trial court must maintain the lawsuit
in the county where it was filed unless the motion to transfer is based on “grounds that an impartial
trial cannot be had in the county where the action is pending as provided in Rules 257-259 or on
an established ground of mandatory venue.” Id. 87(3)(c).
       An appellate court must conduct an independent review of the entire record to determine
whether venue was proper in the original county of suit. Ruiz v. Conoco, Inc., 868 S.W.2d 752,
758 (Tex. 1993). The appellate court cannot review the factual sufficiency of the evidence
supporting the plaintiff’s venue choice. Id. If the record contains any probative evidence
supporting venue in the county of suit, a transfer is improper even if the preponderance of the
evidence is to the contrary. Id.
       The general venue rule provides as follows:


               (a) Except as otherwise provided by this subchapter or Subchapter B or C, all
               lawsuits shall be brought:
               (1) in the county in which all or a substantial part of the events or omissions
                    giving rise to the claim occurred;
               (2) in the county of defendant’s residence at the time the cause of action accrued
                    if defendant is a natural person;
               (3) in the county of the defendant’s principal office in this state, if the defendant
                    is not a natural person; or
               (4) if Subdivisions (1), (2), and (3) do not apply, in the county in which the
                    plaintiff resided at the time of the accrual of the cause of action.


TEX. CIV. PRAC. & REM. CODE ANN. § 15.002(a).
Analysis
       One of the named defendants in Appellee’s suit is Jacintha Nicole McElduff, individually
and as independent administrator of the Estate of Nathan Dean Clark. The record shows that
McElduff is a resident of Rusk County.                This fact supports venue in Rusk County.         Id.
§ 15.002(a)(2).
       Although Appellee did not explicitly rely on Section 15.002(a)(2) in the trial court, this
subsection supports the trial court’s ruling. Rule 87 requires the court to rule on the motion to
transfer venue on the basis of the pleadings, any stipulations by the parties, and any affidavits and
attachments filed by the parties. TEX. R. CIV. P. 87(3)(b). The plaintiff is not required to plead
the language of the statute relied on to maintain venue. See Patrick v. Webb, 369 S.W.2d 446, 449



                                                        3
(Tex. Civ. App.−Fort Worth 1963, writ dism’d). If the facts are sufficient to show that venue is
proper, the pleading is sufficient even if it omits an appropriate reference or urges a statute that is
not applicable, or, though applicable, not established. Id.
         Because Appellants did not specifically deny that McElduff is a resident of Rusk County,
this venue fact is taken as true. TEX. R. CIV. P. 87(3)(a). Further, Appellants did not base their
motion to transfer on grounds that an impartial trial could not be had in Rusk County or on an
established ground of mandatory venue. Id. 87(3)(c). Therefore, venue is proper in Rusk County.
See TEX. CIV. PRAC. & REM. CODE ANN. § 15.002(a)(2). Because Appellee’s claims against
McElduff and Appellants arise out of the same transaction, occurrence, or series of transactions or
occurrences, venue in Rusk County is also established as to Appellants. See id. § 15.005; Trotter,
No. 12-19-00135-CV at *8-9. The trial court did not err in denying Appellants’ motion to transfer
venue of Appellee’s claims. We overrule Appellants’ sole issue.


                                                  DISPOSITION
         Having overruled Appellants’ sole issue, we affirm the trial court’s order denying
Appellants’ motion to transfer.
                                                                       BRIAN HOYLE
                                                                          Justice

Opinion delivered November 27, 2019.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.




                                                   (PUBLISH)



                                                          4
                                   COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                           JUDGMENT

                                        NOVEMBER 27, 2019


                                         NO. 12-19-00302-CV


              UPS GROUND FREIGHT, INC. AND PHILLIP VILLARREAL,
                                 Appellants
                                     V.
                           CAMERONN MORRISON,
                                   Appellee


                                  Appeal from the 4th District Court
                           of Rusk County, Texas (Tr.Ct.No. 2017-330)

                    THIS CAUSE came to be heard on the appellate record and briefs filed herein,
and the same being considered, it is the opinion of this court that there was no error in the trial
court’s order denying Appellants UPS Ground Freight, Inc. and Phillip Villarreal’s motion to
transfer Appellee Cameronn Morrison’s claims in intervention.
                    It is therefore ORDERED, ADJUDGED and DECREED that the order of the
court below be in all things affirmed, and that all costs of this appeal are hereby adjudged against
Appellants, UPS GROUND FREIGHT, INC. AND PHILIP VILLAREAL, for which
execution may issue, and that this decision be certified to the court below for observance.
                    Brian Hoyle, Justice.
                    Panel consisted of Worthen, C.J., Hoyle, J. and Neeley, J.